DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/29/20 is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9, 11-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wu (Pub No: 2019/0045571).

As to claim 1, Wu teaches a method for activating, by a user equipment (UE), a bandwidth part in a wireless communication system (Wu, [0078], a UE method for activating a BWP), the method comprising: 
(Wu, [0074], the UE communicates (activates) a second BWP (first bandwidth part) of a first and second BWP); 
when a problem of the first bandwidth part is detected, deactivating the first bandwidth part (Wu, [0075-0076], a RLF is detected on the second BWP (first bandwidth) and it is stopped (deactivated)); 
activating a second bandwidth part among the multiple bandwidth parts (Wu, [0076], the first BWP(a second bandwidth part) is used (activated)); and 
performing uplink transmission to a base station via the activated second bandwidth part (Wu, [0076], performing communication with the BS via first (second) UL BWP).

As to claim 2, Wu teaches wherein the problem of the first bandwidth part is that at least one out-of-synchronization information (Wu, [0060], the RLF causes the BWP to be out of sync and must synchronize) on the first bandwidth part is informed to an upper layer of the UE by a lower layer of the UE (Wu, [0040] the RLF is informed by RRC layer).

As to claim 3, Wu teaches wherein the upper layer includes a radio resource control (RRC) layer (Wu, [0040] the RLF is informed by RRC layer)

As to claim 4, Wu teaches wherein the problem of the first bandwidth part is that a random access procedure fails on the first bandwidth part (Wu, [0040], a RLF is a detected random access procedure problem).

As to claim 5, Wu teaches wherein the problem of the first bandwidth part is that the UE does not receive PDCCH during a certain duration (Wu, [0091], the RLF is that the UE does not received PDCCH transmission (a maxiumum number of retransmissions is reached/duration)).

As to claim 6, Wu teaches further comprising: when the problem of the first bandwidth part is detected, transmitting a random access preamble via the first bandwidth part, to the base station (Wu, [0054] transmitting a random access preamble when deterioration is determined).

As to claim 7, Wu teaches further comprising: when the problem of the first bandwidth part is detected, transmitting a random access preamble via the second bandwidth part, to the base station (Wu, [0054] transmitting a random access preamble when deterioration is determined).

As to claim 8, Wu teaches further comprising: when the problem of the first bandwidth part is detected, transmitting a message including a confirmation of deactivation of the first bandwidth part via the first bandwidth part to the base station (Wu, [0062], the RLF is detected and the UE transmits measurement response (confirming deactivation/stopping use of the other BWP).

As to claim 9, Wu teaches further comprising: when the problem of the first bandwidth part is detected, transmitting a message including a confirmation of deactivation of the first bandwidth part via the second bandwidth part to the base station (Wu, [0062], the RLF is detected and the UE transmits measurement response (confirming deactivation/stopping use of the other BWP).

As to claim 11, Wu teaches further comprising: when the problem of the first bandwidth part is detected, initiating a RRC re- establishment procedure to select a cell, wherein the second bandwidth part is activated among bandwidth parts of the cell (Wu, [0006-7], initiating a RRC reestablishment procedure after the RLF).

As to claim 12, Wu teaches wherein the second bandwidth part is a bandwidth part where the UE performs a RRC connection establishment procedure (Wu, [0006-7], initiating a RRC reestablishment procedure after the RLF).

As to claim 13, Wu teaches wherein the second bandwidth part is informed by the base station via system information or a dedicated signaling (Wu, [0040] the RLF is informed by RRC signal).

As to claim 14, Wu teaches a user equipment (UE) activating a bandwidth part in a wireless communication system (Wu, [0078], a UE for activating a BWP), the UE comprising: a memory; a transceiver; and a processor connected with the memory and the transceiver, and configured to: 
activate a first bandwidth part among multiple bandwidth parts (Wu, [0074], the UE communicates (activates) a second BWP (first bandwidth part) of a first and second BWP); when a problem of the first bandwidth part is detected, deactivate the first bandwidth part (Wu, [0075-0076], a RLF is detected on the second BWP (first bandwidth) and it is stopped (deactivated)); activate a second bandwidth part among the multiple bandwidth parts (Wu, [0076], the first BWP(a second bandwidth part) is used (activated)); and control the transceiver to perform uplink transmission to a base station via the activated second bandwidth part (Wu, [0076], performing communication with the BS via first (second) UL BWP).

As to claim 16, Wu teaches wherein the UE communicates with at least one of a mobile terminal, a network (Wu, Fig 1, UE communicates with the network).

Allowable Subject Matter
Claim 15 is allowed.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFSHAWN M TOWFIGHI whose telephone number is (571)270-7296.  The examiner can normally be reached on M-F 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AFSHAWN M TOWFIGHI/Primary Examiner, Art Unit 2469